Citation Nr: 1032978	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  03-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability. 

3.  Entitlement to service connection for a right foot 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran had active military service from August 1974 to July 
1976 and from April 1979 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the benefits sought on appeal.

In a decision dated in June 2005, the Board denied the Veteran's 
appeal, and he appealed the decision to the United States Court 
of Appeals For Veterans Claims (Court).  In November 2006, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs, submitted a Joint Motion for Remand (Motion).  In an 
Order dated in December 2006, the Court granted the Motion, 
vacated the June 2005 Board decision, and remanded the case to 
the Board for further appellate review consistent with the 
Motion.

In compliance with Court's order, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), in Washington, 
DC, in February 2008 for additional development.  The AMC/RO 
completed part of the additional development directed but not 
all; hence, the Board remanded the case again in June 2009 for 
completion of the additional development.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The AMC/RO accomplished some 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

For the reasons stated below, the claims for entitlement to 
service connection for a right and left ankle disability and a 
right foot disability are again remanded to the RO via the AMC/RO 
in Washington, DC.





REMAND

In October 2008, a VA physician noted the results of a clinical 
examination of the Veteran's bilateral ankles and right foot.  
The physician noted that X-rays were obtained of the Veteran's 
knees, shoulders, pelvis and lumbar spine.  However, the 
physician did not indicate that X-rays were obtained of either 
ankle or the right foot, and no interpretive reports of X-rays 
are in the claims file.

In a June 2009 remand, the Board directed that X-rays be taken of 
both ankles and (incorrectly) the left foot.  (Emphasis added).  
The Board notes that the AMC/RO also ordered an x-ray was to be 
taken of the left foot.  (Emphasis added).  In a January 2009 
opinion, the physician again referred to X-rays of the knees, 
shoulders, pelvis, and lumbar spine but not of the ankles or 
feet.  In an August 2009 addendum report, the physician again 
noted that x-ray studies were done of "both ankles and feet" 
and all studies were reported as within normal limits.  As the 
physician did not order or discuss X-rays of the ankles and right 
foot in October 2008 or January 2009 and as the reports X-ray 
examinations of these joints are not in the claims file, there is 
insufficient evidence that appropriate X-rays were obtained to 
support the physician's opinions in January 2009 and August 2009.  

The December 2006 Court Order and Joint Motion for Remand 
specifically directed that an adequate examination of the ankles 
and right foot must include X-ray imaging.  As the current state 
of the claims file is that there is insufficient documentary 
evidence that the Veteran's right and left ankles and right foot 
were x-rayed and evaluated in conjunction with the clinical 
assessment, there is insufficient evidence the AMC/RO fully 
complied with the Board's remand.  Regrettably, another remand is 
required to fully develop the claims.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will first review the 
Veteran's electronic VA treatment records and 
ascertain if X-rays of the Veteran's right 
and left ankles and right foot were obtained 
and evaluated in October 2008 or at any time 
thereafter.   

a.  If  X-rays were obtained, associate the 
interpretive reports with the claims file.  

b.  If there is no evidence that X-rays were 
obtained of the right and left ankles and 
right foot, the AMC/RO will arrange for the 
X-ray examinations of the Veteran's right and 
left ankles and right foot and associate the 
interpretive reports with the claims file.  

c.  Then, refer the claims file to the 
physician who conducted the October 2008 
examination, January 2009 opinion, and the 
August 2009 addendum review.

If the physician who conducted the 2008 
examination is not available, the request 
will be made of an equally qualified 
examiner.  If the substitute examiner advises 
another examination is needed, the AMC/RO 
will arrange the examination.  Ensure the 
claims file is made available to the examiner 
for review.

d.  Request that the physician or new 
examiner review the claims file and provide 
an opinion whether the Veteran has individual 
disabilities of the right and left ankles and 
right foot, and if so, whether the 
disabilities are at least as likely as not 
(50 percent probability or greater) related 
to any injury, disease, or other aspect of 
his active military service.  

2.  Advise the Veteran that it is his 
responsibility to report for any scheduled VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause include deciding the claim 
on the evidence of record.  38 C.F.R. §§ 
3.158, 3.655.  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has been 
completed, the AMC/RO should review the 
addendum examination report to ensure that it 
is in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

4.  Then readjudicate the Veteran's claims 
for service connection for a right and left 
ankle and right foot disabilities in light of 
any additional evidence obtained.  If any 
benefit is not granted, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


